Citation Nr: 0304105	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  98-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psoriasis.

[The issue of entitlement to an increased (compensable) 
evaluation for the residuals of acne vulgaris will be the 
subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from October 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
a skin disorder identified as acne vulgaris face, chest, 
back, and neck, and psoriasis,  and which assigned a 
30 percent evaluation effective from the initial date of 
claim in September 1994.  In January 2000, the Board remanded 
the case for the RO to provide initial consideration of 
evidence, which had been directly forwarded to the Board.  On 
remand, the RO considered this evidence, additional medical 
records were collected, and multiple VA examinations were 
provided.  

The RO granted service connection for both acne and psoriasis 
and combined them in a single evaluation.  However, the 
combined single evaluation of 30 percent has at all times 
been based on the clinically demonstrated active psoriasis 
under Diagnostic Code 7806.  It is apparent from the multiple 
rating actions and Statements of the Case on file that no 
separate or increased combined evaluation has been provided 
for acne vulgaris of the face, chest, back and neck.  Acne is 
shown to have been resolved, and not an active and ongoing 
skin disease, at all times during the pendency of this 
appeal.  But service connected acne still warrants 
consideration of its residuals, which appear to include 
essentially pitting scarring.  The Board finds that 
additional development is necessary on the question of an 
appropriate evaluation of acne, but that development is 
complete on the appropriate evaluation of psoriasis.  These 
issues are not inextricably intertwined.  Accordingly, the 
Board has recharacterized the single issue certified for 
appeal to two issues, appropriate for the evaluation of two 
separate skin disorders.  This is especially appropriate as 
new criteria for the evaluation of acne has been adopted at 
67 Fed. Reg. 147, 49590 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Code 7828) 
(effective August 30, 2002).  

Because this action of separating the evaluation for each of 
two separate skin disabilities can only operate to the 
veteran's benefit (and is certainly the approved method for 
evaluation separate disabilities in general, in accordance 
with the Schedule for Rating Disabilities), there can be no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, the board is not at this time considering the 
claim of an appropriate evaluation for acne vulgaris.  
Rather, the board is undertaking additional development with 
regard to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  From September 7, 1994 through present, psoriasis has 
been manifested by multiple erythematous flakes at the left 
elbow, umbilicus, behind the ears, and involving the 
fingernails and toenails, with occasional involvement of 
other small areas, with exfoliation and itching, but has 
never collectively exceeded 15 to 20 percent of the skin 
surface area; the evidence has not shown symptoms 
demonstrative of visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features or with four or five characteristics of 
disfigurement, or with ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations, nor is 
psoriasis shown to be exceptionally repugnant.  




CONCLUSION OF LAW

From September 7, 1994, psoriasis is not clinically 
demonstrated to meet the criteria for an evaluation in excess 
of 30 percent.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.20, 4.118, Diagnostic Codes 7800, 7806, 7816 (1991), 
67 Fed. Reg. 147, 49590 (July 31, 2002) ) (to be codified as 
amended at 38 C.F.R. § 4.118); Fenderson v. West, 12 Vet.  
App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has 
informed the veteran and representative of the evidence 
necessary to substantiate his claim in rating decisions 
issued in October 1997 and March 1998, a Statement of the 
Case (SOC) issued in May 1998, and Supplemental Statements of 
the Case (SSOC) dated in September 1998, January 1999, May 
1999, June 2002, and October 2002.  Furthermore, these 
documents served to notify the veteran of the applicable 
regulations and provisions involved in addressing his claim 
for increase, including the both the former and the revised 
rating criteria for evaluating psoriasis.  Additionally, the 
veteran was specifically informed by correspondence of the 
evidence necessary to substantiate his claim following the 
Board's January 2000 remand in February 2000 and in October 
2001.  The latter correspondence specifically informed the 
veteran of the newly adopted VCAA and informed the veteran of 
the evidence necessary for him to submit and of VA's duty to 
assist him in collecting any evidence he might reasonably 
identify.  The veteran has been advised of the evidence he 
must submit and the evidence VA would collect on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the veteran was provided VA examinations in 
October 1994, January 1997, March 1998, July 1998, December 
1998, July 2000, and October 2002.  The Board finds that 
these examinations are adequate for the purpose of rating the 
severity of the veteran's psoriasis over the appeals period.  
The RO has collected all records of the veteran's outpatient 
treatment with the VA Medical Center in Dayton, Ohio and, in 
February 2000, the veteran reported that this was where he 
received all treatment for his service-connected disability, 
and that he had no private medical records or other evidence 
to submit.  The duties to notify and assist under VCAA have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103, 5103A, 5107.

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 U.S.C.A. § 4.10.  

Where entitlement to compensation has already been 
established, and an increase is at issue, the present level 
of disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, a 
claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the U.S. Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.

Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation of disability under different diagnoses are to 
be avoided.  This is referred to as the rule against 
pyramiding of compensable evaluations.  38 C.F.R. § 4.14.  

During the pendency of the veteran's claim, the VA's 
regulations dealing with rating skin disabilities, 38 C.F.R. 
§ 4.118, were amended.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (effective August 30, 2002).  The Court has held that 
where the law and regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise, and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  
The reverse is not true with respect to application of former 
schedular criteria prospectively.  Until the time of this 
change in regulatory criteria, the RO informed the veteran of 
the then applicable rating criteria.  In the most recent 
October 2002 Supplemental Statement of the Case, the RO 
notified the veteran of the newly adopted criteria.  

Psoriasis is listed at 38 C.F.R. § 4.118, Diagnostic Code 
7816.  However, psoriasis is rated by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 for eczema.  38 C.F.R. § 4.20.  

Prior to August 30, 2002, psoriasis with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warranted a noncompensable evaluation.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warranted a 10 percent evaluation.  
With constant exudation or itching, extensive lesions, or 
marked disfigurement, warranted a 30 percent evaluation.  
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or symptoms which are 
exceptionally repugnant, warranted a 50 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Subsequent to August 30, 2002, the revised Schedule provides 
that a 60 percent evaluation is warranted if more than 
40 percent of the entire body or of the exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past 12 months.  A 30 percent evaluation 
is warranted if 20 to 40 percent of the entire body of the 
exposed areas affected, or; systemic therapy such as 
corticosteroids or immunosuppressive drugs were required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 10 percent evaluation is 
warranted if at least 5 percent, but less than 20 percent of 
the entire body of the exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for total duration of 
less than six weeks during the last 12-month period.  See 67 
Fed. Reg. 49,596 (July 31, 2002).  

The Board notes that words such as "moderate" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
3rd College Edition (1988), 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id. at 828.  In any event, rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.   

Under the criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face or neck warranted a 
noncompensable evaluation if slight, a 10 percent evaluation 
if moderately disfiguring, a 30 percent evaluation if severe 
(especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles), and a 50 percent evaluation 
if complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

After August 30, 2002, the revised Schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  Scar, 5 
or more inches (13 or more centimeters) in length, scar at 
least one quarter inch (.6 centimeters) wide at the widest 
part, surface contour of scar elevated or depressed on 
palpitation, scar adherent to underlying tissue, skin hypo- 
or hyper-pigmented in an area exceeding 6 square inches 
(39 square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding 6 square inches (39 square centimeters).  See 67 
Fed. Reg. 49,596 (July 31, 2002).

After August 30, 2002, under the criteria for Diagnostic Code 
7800 (disfigurement of head, face, or neck), a 10 percent 
evaluation is warranted when there is one characteristic of 
disfigurement.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or a 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with two or 
three characteristics of disfigurement, a 30 percent 
evaluation is warranted.  A 50 percent evaluation is 
warranted where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or a 
paired set of features; or with four or five characteristics 
of disfigurement.  See 67 Fed. Reg. 49,596 (July 31, 2002).  

After August 30, 2002, new criteria for evaluation of acne 
was adopted under Diagnostic Code 7828.  Deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck warrants a 30 percent 
evaluation.  
Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; deep 
acne other than on the face and neck warrants a 10 percent 
evaluation.  Superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent warrants a noncompensable 
evaluation.  Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  67 Fed. 
Reg. 49,596 (July 31, 2002).  


Facts:  During a VA examination of the skin in October 1994, 
the veteran reported his history of skin problems since 
service in the Pacific during World War II.  When discussing 
problems with an ankle, he indicated that he had been 
informed that he had gouty arthritis.  Skin lesions were 
treated with topical applications.  There were skin lesions 
of the left elbow, with these being whitish, waxy and scaly, 
measuring 11 cm by 3 cm.  He had two additional patches 
measuring approximately 2 cm.  He had patches behind both 
ears and a patch in the periumbilical (bellybutton) area.  
There were also absent toenails.  Eight of ten fingernails 
were affected as well.  

VA examination of the skin in January 1997 noted multiple 
erythematous plaques with silvery scales present around the 
umbilicus, penis, left elbow and scalp.  There was moderate 
to severe onychodystrophy of all nails with absence of 
several toenails.  Additionally there were multiple "ice 
pick" scars on the face, chest and back that were sequela 
from acne vulgaris suffered in service.  The diagnosis was 
psoriasis and scarring secondary to acne vulgaris.

VA examination in March 1998 revealed multiple erythematous 
flakes with silvery scales at the umbilicus, penis, left 
elbow and in the scalp.  Acne was resolved and not active.  
Psoriasis was active and being followed on an outpatient 
basis at the dermatology service.  A psoriasis at the left 
elbow was the most active and largest site.  Photographs 
accompanied this examination which document the areas 
affected described in the examination.  

VA examination in July 1998 noted psoriasis at the left 
elbow, umbilicus, bilateral axillae (armpits), and behind 
each ear.  When the scale was scraped it led to slight 
bleeding.  The nails were also affected.  There was no 
ulceration noted nor any systemic or nervous manifestations.  
The veteran had been treated with various forms of topical 
treatment and photo therapy and natural sunlight.  The 
assessment was that psoriasis affected approximately 15 to 
20 percent of the body surface.  

VA examination in December 1998 noted typical psoriatic 
plaques at the periumbilical (3-4 cm.), the left elbow (10 
cm. by 6 cm.), behind the right ear (1 cm.), and the scalp 
had a noninflammatory base with a minimal light scale.  There 
was minimal bleeding when scales were removed.  There were no 
associated systemic or nervous manifestations.  The physician 
stated the veteran had a stable plaque-type psoriasis 
involving 15 to 20 percent of his body surface area.  
Photographs demonstrated the psoriatic areas of the head and 
ears.  

In December 1999, a VA dermatology resident wrote that she 
had been treating the veteran for plaque-type psoriasis 
vulgaris and that he had been undergoing treatment with a 
combination of topical agents.  She wrote that the involved 
areas were his left extension distal arm, the umbilical area, 
and scattered areas of his extremities.  

A July 2000 VA examination noted the veteran had a mycosis 
type psoriatic plaques of his left elbow, behind the ears, 
and the umbilicus.  There were also nail changes.  The doctor 
said she had been treating the veteran as an outpatient and 
that she had not observed any of his psoriatic plaques with 
ulcerations or crust.  Typically, they have remained 
erythematous and with a variable amount of scale.  With 
respect to secondary systemic manifestations, the veteran had 
been followed by rheumatology for history of gout.  She had 
not noted any neurological or psychiatric complications, 
although these were not her areas of expertise.  This report 
of examination was followed up with a review of the veteran's 
clinical records by another VA dermatologist.  This doctor 
substantiated the earlier physician's report of an absence of 
evidence secondary systemic manifestations of psoriasis.  
This physician confirmed that the veteran had gout.  He 
reported that the major arthritic problem was gout of his 
feet.  This physician also reported that there were no known 
specific neurological complications of psoriasis.  This 
follow up physician's review of records was subsequently 
reviewed by the Director of the dermatology residency 
program, who concurred with the reviewing doctor's opinions.  
Photos were again taken in conjunction with this examination 
which revealed a red flaky patch in the area of the 
umbilicus, reddened areas behind the ears, what appears to be 
resolved darkened spots of acne vulgaris about the low to mid 
back and light flaky psoriasis of an approximate 3-inch 
diameter at the elbow extending in a one-inch streak 
proximately one third to one half the way down the under side 
of the forearm.  

There are also on file routine records of the veteran's 
outpatient treatment with VA for numerous problems including 
diabetes mellitus, anticoagulant therapy, eyes, hypertension, 
depression and anxiety, diet, gout, and teeth.  Associated 
with these records are also routine outpatient treatment for 
psoriasis.  The veteran is shown to be seen on an occasional 
basis most often for review and renewal of topical 
medication.  These records generally refer to areas of 
psoriasis as consistently described in VA dermatological 
examination reports.  These records do not reveal any 
significant or consistent prescription of antibiotics or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

The veteran again received a VA dermatological examination in 
October 2002.  He was aged 77 and had been retired for many 
years.  He stated that his skin problem "waxes and wanes, 
depending upon the season and was worse in the winter."  He 
said that psoriasis would improve in the summer due to sun 
exposure.  Examination revealed multiple psoriatic lesions, 
the most significant of which was an area measuring about 4 
cm. by 11 cm. on the left elbow with two keratotic-appearing 
lesions in the area.  Another such lesion appeared on the 
left lower leg and one on the right forearm.  There was a 4 
cm. area of hyperpigmentation in the periumbilical area and 
two 1 cm. penile lesions.  The diagnosis was plaque-type 
psoriasis involving approximately 15-20 percent of his skin 
surface area and nail psoriasis involving all nails with loss 
of 8 of 10 toenails.  Color photographs documented an area of 
psoriasis of red discoloration about the umbilicus, a small 
flaky lesion on the leg, a patch of flaky psoriasis on the 
top of the head and the larger dominant patch on the left 
elbow and forearm.  Psoriasis was not evident on the back, 
which appears affected by resolved acne vulgaris spots.  

Analysis:  As  noted above, the veteran was initially granted 
service connection for a skin disorder identified as 
involving both acne and psoriasis, and evaluation of the 
disability due to the two conditions was combined in a single 
30 percent rating.  Psoriasis will be evaluated in this 
decision.  The appropriate evaluation of acne will be 
deferred pending additional development and examination.  
While separate disabilities, they both involve the skin and 
are evaluated by reference to 38 C.F.R. § 4.118.  

With respect to psoriasis, the Board finds that the veteran's 
well documented symptoms of psoriasis during the entire 
pendency of this appeal from the initial effective date in 
September 1994 until present, most nearly approximate the 
criteria provided for a 30 percent evaluation in accordance 
with 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 
30, 2002).  The veteran's consistently demonstrated symptoms 
of psoriasis most nearly approximate criteria described as 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  While the veteran is shown to have fairly 
extensive exfoliation, consistent with one characteristic of 
the next higher 50 percent rating, he is not shown to have 
had extensive ulceration or crusting and systemic or nervous 
manifestations associated with eczema sufficient to warrant 
the next higher 50 percent rating.  

The preponderance of the clinical evidence on file does not 
reveal that the veteran has any systemic or nervous 
manifestations related to psoriasis.  It is noted that the 
veteran is in receipt of a separate award of service 
connection for anxiety reaction with a 30 percent evaluation 
reflective of a moderate degree of disability therefor.  An 
evaluation in excess of 30 percent for anxiety reaction was 
denied by the Board most recently in a January 2000 decision.  

Additionally, while the veteran's eczema is clearly 
demonstrated to exhibit a degree of repugnance in the areas 
which might commonly be exposed on the top of the head and 
behind the ears and of the left elbow, the medical evidence 
does not document, nor do numerous sets of photographs 
reveal, a degree of impairment which might fairly or 
objectively be considered to be "exceptionally repugnant."  

Turing to the newly adopted criteria for evaluating 
psoriasis, dermatitis or eczema, the Board notes that an 
increased rating higher than the current 30 percent rating 
requires a skin disorder involving more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
affected or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs regarding 
the previous 12-month period.  

At no time during the pendency of this appeal has the 
veteran's psoriasis been demonstrated to involve more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected.  VA examinations have consistently 
recorded that the veteran's psoriasis affects from 15 to 
20 percent of his body, and the criteria in effect since 
August 30, 2002, requires involvement of 20 to 40 percent of 
the body or of the exposed areas to warrant the currently 
assigned 30 percent evaluation.  Therefore, a 30 percent 
rating under the new criteria is questionable, and an 
increased rating beyond 30 percent is clearly not warranted. 
Additionally, the Board points out that while the veteran is 
shown to have been prescribed numerous topical applications 
for psoriasis, it is not demonstrated that he has near 
constant systemic therapy through prescription of 
corticosteroids or other immunosuppressive drugs at any time 
during the pendency of this appeal.  

Accordingly, under the criteria in effect for evaluation of 
the veteran's psoriasis both before and after August 30, 
2002, the veteran's psoriasis is consistently demonstrated to 
result in symptoms most nearly approximating the criteria for 
the currently assigned 30 percent evaluation.  An increased 
rating is not for application under either the current or 
former criteria is not for application at any time during the 
appeal period.  

Finally, in making this determination, the Board is mindful 
of the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Ardison v. Brown, 6 Vet. App. 405 (1994).  In 
that case, the Court held that an adequate medical 
examination for skin disorders with fluctuating periods of 
outbreak and remission required examination and discussion of 
symptomatology during an active phase.  Id. at 407.  The 
veteran has reported that his psoriasis is generally more 
arrested during summer months, when he has more exposure to 
sunlight, and more active in the winter months, when this is 
not the case.  However, a review of the extensive clinical 
evidence on file shows that the veteran has been examined on 
various occasions in both summer and winter months by formal 
VA examination and in outpatient treatment.  

Specifically, the veteran has been examined in October 1994, 
January 1997, March 1998 (with photographs), December 1998 
(with photographs) and October 2002 (with photographs).  
While there has been evidence of individual small affected 
areas becoming symptomatic and resolving, the veteran's 
principal bodily areas affected by psoriasis have rather 
consistently been demonstrated in all clinical evidence and 
photographs on file.  While overall symptoms may (in the 
veteran's own words during VA examination) 'wax and wane' 
over time and, perhaps consistent with winter and summer 
months, the clinical evidence does not anywhere demonstrate 
significant flare ups of psoriasis which meet or approximate 
the criteria required for the next higher 50 or 60 percent 
evaluations under the old and newly adopted criteria for 
evaluating psoriasis at any time during the pendency of this 
appeal.  

Given the significant amount of clinical records discussing 
and describing the veteran's psoriasis over the years and the 
fairly consistent symptoms demonstrated in photographs 
provided over the years, additional development is not 
necessary or warranted.  In accordance with Fenderson, supra, 
the Board finds that the veteran's symptoms throughout the 
pendency of the appeal most closely approximate the criteria, 
both old and new, for the currently assigned 30 percent 
evaluation for psoriasis.  There are not demonstrated periods 
of flare-ups sufficient to warrant a "staged rating" to the 
next higher evaluation at any time during the pendency of the 
appeal.  




ORDER

Entitlement to an evaluation in excess of 30 percent for 
psoriasis is denied.  


		
	Dennis F. Chiappetta
	Acting Veterans Law Judge, Board of Veteran's Appeals  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

